Title: From John Adams to Oliver Wolcott, Jr., 6 September 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy Sept 6th 1800

The inclosed letter from Dr Bartleet of Charleston, offering himself a candidate for a medical appointment in case; I transmit to you, because I believe the law has committed the medical marine Establishment to your care. If I am mistaken in this, you will please to give this letter & its inclosures to Mr. Stoddert. Dr. Bartleet is as worthy & respectable character as any we have. Last night I received the inclosed letter from Gen Knox recommending Mr Thomas B. Wait, as a suitable character for Surveyor of Portland in the place of Lunt.
With sincere regard,
